Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 1 of 7




                     EXHIBIT A
Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 2 of 7
Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 3 of 7
Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 4 of 7
Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 5 of 7
Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 6 of 7
Case 18-03154 Document 92-1 Filed in TXSB on 12/11/19 Page 7 of 7
